NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: IN THE MATTER OF THE                     No.    20-56293
APPLICATION OF LUFTHANSA
TECHNIK AG, PETITIONER, FOR AN                  D.C. No.
ORDER PURSUANT TO 28 U.S.C. 1782                8:19-mc-00016-JVS-KES
TO TAKE DISCOVERY, PURSUANT TO
THE FEDERAL RULES OF CIVIL
PROCEDURE, OF RESPONDENT,                       MEMORANDUM*
______________________________

LUFTHANSA TECHNIK AG,

                Petitioner-Appellant,

 v.

THALES AVIONICS, INC.,

             Respondent-Appellee,
______________________________

ASTRONICS ADVANCED ELECTRONIC
SYSTEMS CORP.,

                Intervenor.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     Argued and Submitted November 16, 2021
                             San Francisco, California

Before: THOMAS and McKEOWN, Circuit Judges, and RESTANI,** Judge.

      Lufthansa Technik AG (“Lufthansa”) appeals the district court and

magistrate judge’s denial of its motion to compel discovery against Thales

Avionics, Inc. (“Thales”) pursuant to a subpoena under 28 U.S.C. § 1782. Because

the parties are familiar with the facts, we do not recount them here, except as

necessary to provide context to our ruling. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm the district court’s decision.

      We review a district court’s order concerning the scope of discovery in

§ 1782 proceedings for abuse of discretion. See Four Pillars Enters. v. Avery

Dennison Corp., 308 F.3d 1075, 1078 (9th Cir. 2002). Further, we review a

magistrate judge’s factual findings adopted by a district court for clear error.

United States v. Ruiz-Gaxiola, 623 F.3d 684, 693 n.4 (9th Cir. 2010) (citing

Wildman v. Johnson, 261 F.3d 832, 836 (9th Cir. 2001)). Here, the district court

did not abuse its discretion in upholding the magistrate judge’s factual findings in

three categories.

      First, the magistrate judge found that the parties entered into an agreement to




      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.

                                           2
narrow the scope of discovery. The magistrate judge found that the parties agreed

to a discovery process whereby Thales created spreadsheets of relevant purchase

and sales data in lieu of producing the underlying documents, supplemented with

Rule 30(b)(6) deponents for specified topics. On this record the district court did

not abuse its discretion in upholding: 1) the magistrate judge’s factual

determination that the parties entered an agreement, and 2) that the purchase and

sales data provided was responsive under such an agreement. See Wildman, 261

F.3d at 836; see also Four Pillars, 308 F.3d at 1078.

        Second, the magistrate judge found that Lufthansa’s motion to compel

production of Thales’ contracts with third parties was overburdensome and largely

irrelevant compared to the requirements of the case. Lufthansa failed to articulate

clearly the need for such contracts. Thus, the district court did not abuse its

discretion by affirming the magistrate judge’s decision. Four Pillars, 308 F.3d at

1078.

        Finally, the magistrate judge found that Thales provided three sufficiently

prepared Rule 30(b)(6) deponents. See Fed. R. Civ. P. 30(b)(6). Further, the

magistrate judge rejected Lufthansa’s claim that it was wrongfully deprived of

additional Rule 30(b)(6) deponents on certain topics. She found inter alia that the

parties failed to schedule further witnesses. There was no clear error or abuse of

discretion by the magistrate judge in concluding that Thales met its Rule 30(b)(6)


                                           3
obligations and the district court did not abuse its discretion by adopting the

magistrate judge’s determination. Cf. Facebook, Inc. v. Power Ventures, Inc., 844

F.3d 1058, 1070 (9th Cir. 2016); see also Wildman, 261 F.3d at 836; Four Pillars,

308 F.3d at 1078.

      AFFIRMED.




                                          4